 



Exhibit 10(p)

(C-COR LOGO) [j0917901j0917900.gif]

INDEMNIFICATION AGREEMENT

     THIS AGREEMENT is made as of the                     day of                
   , 2004 between C-COR Incorporated, a Pennsylvania Corporation (“Corporation”)
and                     with an address at                     (“Officer”).

WITNESSETH:

     WHEREAS, Officer is an officer of Corporation and in such capacity is
performing a valuable service for Corporation; and

     WHEREAS, the stockholders of Corporation have adopted Bylaws (the “Bylaws”)
providing for the indemnification of the officers and directors of Corporation
to the fullest extent now or hereafter permitted by law (the “Law”); and

     WHEREAS, the Bylaws and the Law provide specifically that they are not
exclusive, and thereby contemplate that contracts may be entered into between
Corporation and its officers with respect to indemnification of such officers;
and

     WHEREAS, in accordance with the authorization provided by the Bylaws and
the Law, Corporation has purchased and presently maintains a policy or policies
of Directors’ and Officers’ Liability Insurance (“D&O Insurance”), covering
certain liabilities which may be incurred by its directors and officers in the
performance of their services for Corporation; and

     WHEREAS, recent developments with respect to the terms and availability of
D&O

             
(C-COR LOGO) [j0917901j0917901.gif]
    1 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



Insurance and with respect to the application, amendment and enforcement of
statutory and bylaw indemnification provisions generally have raised questions
concerning the adequacy and reliability of the protection afforded to officers
thereby; and

     WHEREAS, in order to resolve such questions and thereby induce Officer to
continue to serve as an officer of Corporation, Corporation has determined and
agreed to enter into this contract with Officer.

     NOW, THEREFORE, in consideration of Officer’s continued service as an
officer after the date hereof, the parties hereto, intending to be legally bound
hereby, agree as follows:

     1. Indemnity of Officer. Corporation hereby agrees to hold harmless and
indemnify Officer to the full extent authorized or permitted by the provisions
of the Law, or by any amendment thereof or other statutory provisions
authorizing or permitting such indemnification which is adopted after the date
hereof.

     2. Maintenance of Insurance and Self Insurance.

          (a) Corporation represents that it presently has in force and effect
policies of D&O Insurance in insurance companies and amounts as follows (the
“Insurance Policies”):

          Insurer

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

  Deductible

--------------------------------------------------------------------------------

National Union Fire Insurance Company (AIG)
  $10,000,000   $-0- for
 
      Officers
Arch Insurance Company
  $5,000,000 excess   None
 
  of $10,000,000    
Axis Reinsurance Company (Axis Financial Insurance)
  $5,000,000 excess   None
 
  of $15,000,000    
Ace American Insurance Company (ACE USA)
  $10,000,000 excess   None
 
  of $20,000,000    

             
(C-COR LOGO) [j0917901j0917901.gif]
    2 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



     Subject only to the provisions of Section 2(b) hereof, Corporation hereby
agrees that, so long as Officer shall continue to serve as an officer of
Corporation (or shall continue at the request of Corporation to serve as an
officer, director, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and thereafter so long as Officer shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal or investigative by reason of the fact
that Officer was an officer of Corporation (or served in any of said other
capacities), Corporation will purchase and maintain in effect for the benefit of
Officer one or more valid, binding and enforceable policy or policies of D&O
Insurance providing, in all respects, coverage at least comparable to that
presently provided pursuant to the Insurance Policies.

          (b) Corporation shall not be required to maintain said policy or
policies of D&O Insurance in effect if said insurance is not reasonably
available or if, in the reasonable business judgment of the then directors of
Corporation, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage, or (ii) the coverage provided by
such insurance is so limited by exclusions that there is insufficient benefit
from such insurance.

          (c) In the event Corporation does not purchase and maintain in effect
said policy or policies of D&O Insurance pursuant to the provisions of Section
2(b) hereof, Corporation agrees to hold harmless and indemnify Officer to the
full extent of the coverage which would otherwise have been provided for the
benefit of Officer pursuant to the Insurance Policies.

     3. Additional Indemnity. Subject only to the exclusions set forth in
Section 4 hereof, Corporation hereby further agrees to hold harmless and
indemnify Officer:

             
(C-COR LOGO) [j0917901j0917901.gif]
    3 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



          (a) Against any and all expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Officer in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of the Corporation) to which Officer is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Officer is, was or at any time becomes an officer,
director, employee or agent of Corporation, or is or was serving or at any time
serves at the request of Corporation as an officer, director, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise;
and

          (b) Otherwise to the fullest extent as may be provided to Officer by
Corporation under the non-exclusivity provisions of Section 7-1 of the Bylaws of
Corporation and the Law.

     4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by Corporation:

          (a) Except to the extent the aggregate of losses to be indemnified
thereunder exceeds the sum of $1,000 plus the amount of such losses for which
Officer is indemnified either pursuant to Sections 1 or 2 hereof or pursuant to
any D&O Insurance purchased and maintained by the Corporation;

          (b) In respect to remuneration paid to Officer if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of Law;

             
(C-COR LOGO) [j0917901j0917901.gif]
    4 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



          (c) On account of any suit in which judgment is rendered against
Officer for an accounting of profits made from the purchase or sale by Officer
of securities of Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

          (d) On account of Officer’s conduct which is finally adjudged by a
court of competent jurisdiction to have been knowingly fraudulent or
deliberately dishonest or to have constituted willful misconduct or
recklessness; and

          (e) If a final decision by a court of competent jurisdiction shall
determine that such indemnification is not lawful.

     5. Continuation of Indemnity. All agreements and obligations of Corporation
contained herein shall continue during the period Officer is an officer,
director, employee or agent of Corporation (or is or was serving at the request
of Corporation as an officer, director, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Officer shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Officer was an officer of
Corporation or serving in any other capacity referred to herein.

     6. Notification and Defense of Claim. Promptly after receipt by Officer of
notice of the commencement of any action, suit or proceeding, Officer will, if a
claim in respect thereof is to be made against Corporation under this Agreement,
notify Corporation of the commencement thereof; but the omission so to notify
Corporation will not relieve it from any liability which it

             
(C-COR LOGO) [j0917901j0917901.gif]
    5 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



may have to Officer otherwise than under this Agreement. With respect to any
such action, suit or proceeding as to which Officer notifies Corporation of the
commencement thereof:

          (a) Corporation will be entitled to participate therein at its own
expense; and

          (b) Except as otherwise provided below, to the extent that it may
wish, Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel satisfactory to
Officer. After notice from Corporation to Officer of its election so to assume
the defense thereof, Corporation will not be liable to Officer under this
Agreement for any legal or other expenses subsequently incurred by Officer in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Officer shall have the right to employ its
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Officer unless (i) the employment of counsel
by Officer has been authorized by Corporation, (ii) Officer shall have
reasonably concluded that there may be a conflict of interest between
Corporation and Officer in the conduct of the defense of such action or, (iii)
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of counsel shall be at
the expense of Corporation. Corporation shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of Corporation
or as to which Officer shall have made the conclusion provided for in
(ii) above.

          (c) Corporation shall not be liable to indemnify Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. Corporation shall not settle any action or claim in
any manner which would impose any penalty or

             
(C-COR LOGO) [j0917901j0917901.gif]
    6 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



limitation on Officer without Officer’s written consent. Neither Corporation nor
Officer will unreasonably withhold its or his consent to any proposed
settlement.

     7. Repayment of Expenses. Officer will reimburse Corporation for all
reasonable expenses paid by Corporation in defending any civil or criminal
action, suit or proceeding against Officer in the event and only to the extent
that it shall be ultimately determined that Officer is not entitled to be
indemnified by Corporation for such expenses under the provisions of the Law,
the Bylaws, this Agreement or otherwise.

     8. Enforcement.

          (a) Corporation expressly confirms and agrees that it has entered into
this agreement and assumed the obligations imposed on Corporation hereby in
order to induce Officer to continue as an officer of Corporation, and
acknowledges that Officer is relying upon this Agreement in continuing in such
capacity.

          (b) In the event Officer is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, Corporation shall reimburse Officer for all of Officer’s reasonable fees
and expenses in bringing and pursuing such action.

     9. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

             
(C-COR LOGO) [j0917901j0917901.gif]
    7 of 8     Rev 08-2004

 



--------------------------------------------------------------------------------



 



     10. Governing Law; Binding Effect; Amendment and Termination.

          (a) This Agreement shall be interpreted and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

          (b) This Agreement shall be binding upon Officer and upon Corporation,
its successors and assigns, and shall inure to the benefit of Officer, his
heirs, personal representatives and assigns and to the benefit of Corporation,
its successors and assigns.

          (c) No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

              C-COR Incorporated
 
            By:      

--------------------------------------------------------------------------------


  Name:   David A. Woodle

  Title:   Chairman & CEO
 
           

--------------------------------------------------------------------------------


  Employee

             
(C-COR LOGO) [j0917901j0917901.gif]
    8 of 8     Rev 08-2004

 